DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 was considered by the examiner.

Drawings
Examiner withdraws the drawing objection based upon Applicant’s statements in their remarks dated October 5, 2022.

Specification
Examiner withdraws the specification objection based upon Applicant’s statements in their remarks dated October 5, 2022.

	
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,937,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application read upon the claims of the patented application above.

Potentially Allowable Subject Matter
Claims 24-31, and 33-35 are currently rejected under Double Patenting as stated above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 24, Moe teaches at least in figures 1 and 8:
a substrate (105); 
a first group III nitride semiconductor containing at least Al and Ga (110; ¶ 0034).
a nitride semiconductor body (detailed below) formed on part of the first Group III nitride semiconductor layer (110) and containing (detailed below)
a Group III nitride semiconductor active layer (115) containing at least aluminum (Al) and gallium (Ga) (¶ 0036), 
a carrier blocking layer (120) as an AlxGa(1-x)N (0.90 ≤ x ≤ 1.00) layer (¶ 0037, where x can be 0.9; ¶ 0013, where the active layer 115 is AlxGa1-xN and AlyGa1-yN, the carrier blocking layer 120),
a second Group III nitride semiconductor layer (130; ¶ 0038, where 130 can be GaN:Mg) in this order from a side of the substrate (they are in the claimed order from 105); 
a first electrode layer (figure 8 element 800) formed on the first Group III nitride semiconductor layer (110); and 
a second electrode layer (135) formed on the second Group III nitride semiconductor layer (130), 

Moe does not teach:
the first electrode layer contains one or more first regions and one or more second regions, 
a composition of the one or more first regions is different from a composition of the one or more second regions, 
the one or more first regions and the one or more second regions contact the first Group III nitride semiconductor layer at a contact surface, 
each first region of the first electrode layer comprises an alloy containing aluminum, 
the alloy being present at or within 3 nm of a contact surface to the first Group III nitride semiconductor layer of the first electrode layer, the one or more second regions do not extend over a top surface of any of the one or more first regions, 
a third region is disposed over one of the second regions, wherein a composition of the third region is different from the composition of the one or more first regions and different from the composition of the one or more second regions, in plan view, 
at least one first region is surrounded by the one of the second regions, in plan view, 
the at least one first region is surrounded by the third region, and a total existence ratio of the one or more first regions and the one or more second regions at or within 3 nm of the contact surface is 70% by area or more.

Hong teaches at least in figures 4-5:
the first electrode layer (27/25/21) contains one or more first regions (25) and one or more second regions (21), 
a composition of the one or more first regions is different from a composition of the one or more second regions (¶ 0118, where 25 can comprise a plurality of different materials; ¶¶ 0092-93, where 21 can comprise a plurality of different materials), 
the one or more first regions (25) and the one or more second regions (21) contact the first Group III nitride semiconductor layer at a contact surface (15; ¶ 0037), 
each first region of the first electrode layer (25) comprises an alloy containing aluminum (¶ 0118), 

Moe and Hong do not explicitly teach:
the alloy being present at or within 3 nm of a contact surface to the first Group III nitride semiconductor layer of the first electrode layer, the one or more second regions do not extend over a top surface of any of the one or more first regions.

Sheu teaches at least in figure 3:
The first electrode 162, and  n-electrode, can be formed of  TiAl, TiAINiAu, TiAlPdAu, TiNiAIPtAu, etc. ¶ 0030.
It would have been obvious to one of ordinary skill in the art to replace the first electrode of Moe with the first electrode of Sheu as Sheu teaches tha thte list of materails of the first electrode all provide good ohmic contact with the buffer layer. ¶ 0030 Based upon the teachings of Shue it would have been obvious to one of ordinary skill use routine skill in the art and choose one art recognized equivalent material i.e. an obvious variant, for another using ordinary and routine skill in the art.

Further, Sonobe teaches:
That when forming an electrode on a III-V led one would anneal the electrode in order to provide a more excellent ohmic characteristic with the n-type layer. ¶ 0027.
However, According to Applicant’s disclosure as it relates to the limitation above this limitation can be met if one forms a Ti/Al/Ni/Au electrode on the first group III nitride semiconductor, and then anneals it. Pg 48-49 at 25-10. Based upon the above prior art references it would have been inherent/obvious that one of ordinary skill in the art using one of the obvious variants for the n-type electrode of Sheu, and annealing it using the known method of SONOBE would have formed a device with the same claimed characteristic, and something old, the claimed characteristic, does not become patentable upon its discovery even if it was not recognized in the prior art at the time of the invention. MPEP 2112.
Additionally, and/or alternatively, The amount of Al v is a matter of optimization for one of ordinary skill in the art. This is because Moe and Shue teach multiple materials for the n-electrode. One of ordinary skill in the art using routine skill in the art would be able to optimize the ratio or percentages of each of the metals in the n-electrode in order to create a good ohmic contact between the n-electrode and first conductivity type first nitride semiconductor layer.),

The prior art does not teach:
a third region is disposed over one of the second regions, wherein a composition of the third region is different from the composition of the one or more first regions and different from the composition of the one or more second regions, in plan view, 
at least one first region is surrounded by the one of the second regions, in plan view, 
the at least one first region is surrounded by the third region, and a total existence ratio of the one or more first regions and the one or more second regions at or within 3 nm of the contact surface is 70% by area or more.

Response to Arguments
Applicant’s amendments filed October 5, 2022, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based upon double patenting. This rejection is due to Applicant’s amendments to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822